Citation Nr: 1135939	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-13 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a respiratory disorder, to include asthma, emphysema and chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a respiratory disorder, to include asthma, emphysema and COPD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to August 1962.

This case comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA), in Indianapolis, Indiana, which found that no new and material evidence had been presented in order to reopen the Veteran's claim for entitlement to service connection for emphysema and COPD.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  As such, the Board will consider the Veteran's claim as one for a respiratory disorder, to include emphysema, COPD and bronchial asthma.

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

In January 2011, the Board forwarded the case to a Veterans Health Administration (VHA) medical expert for an advisory opinion in regard to the likelihood that the Veteran had a respiratory disorder which preexisted active duty and was aggravated while on active duty.  The VHA opinion was provided in March 2011, with an addendum in July 2011. 


FINDINGS OF FACT

1.  A January 2004 rating decision denied entitlement to service connection for emphysema and COPD and found that no new and material evidence had been presented in order to reopen the Veteran's claim for entitlement to service connection for asthma, the Veteran did not file a timely notice of disagreement (NOD), and the rating decision is final.

2.  Evidence added to the record since the January 2004 rating decision relates, by itself or when considered with previous evidence of record, to unestablished facts necessary to substantiate the Veteran's service connection claim for a respiratory disorder, to include asthma, emphysema and COPD.

3.  The presumption of soundness has not been rebutted; asthma had its onset during active service.

4.  There is probative evidence against a link between the Veteran's military service and his currently diagnosed emphysema and COPD.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the January 2004 rating decision to reopen the Veteran's claim for service connection for a respiratory disorder, to include asthma, emphysema and COPD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Asthma was incurred in active service.  38 U.S.C.A. §§ 1131, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2010).

4.  Emphysema nor COPD was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Claim to Reopen

The initial issue before the Board is whether the appellant has submitted new and material evidence to reopen his previously denied claim of entitlement to service connection for a respiratory condition, to include asthma, emphysema and COPD.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material.'  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The Board notes that, in a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase 'raises a reasonable possibility of substantiating the claim' as 'enabling rather than precluding reopening.'  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which 'does not require new and material evidence as to each previously unproven element of a claim.'  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 

The Veteran was initially denied entitlement to service connection for asthma in a June 1970 rating decision, because there was a history of this condition prior to service, and the evidence did not establish aggravation over the short period of active duty.  In the January 2004 rating decision, the RO found that no new and material evidence had been presented in order to reopen the Veteran's claim for entitlement to service connection for bronchial asthma.  In addition, the RO denied entitlement to service connection for emphysema and COPD, because his service treatment records were negative for any treatment for these disabilities, and there was no evidence that these were incurred in or aggravated by service.

The evidence in the record since the January 2004 rating decision includes a lay statement from a friend of the Veteran's who stated that the Veteran had asthma since 1955 and that it has become progressively worse since 1962.  In addition, the record also contains a VHA opinion, in which the examiner stated that the Veteran's asthma was exacerbated during active duty.  Since this letter and opinion were not part of the claims file at the time of the previous decision, these are considered new evidence. In addition, as this evidence relates to an unestablished fact necessary to substantiate the claim, providing a nexus opinion regarding whether his current asthma preexisted service and was aggravated by or during service, it is also considered material evidence.  In terms of the lay statement, for the purpose of determining whether evidence is new and material, evidence is presumed credible and accorded full weight; only after the claim is reopened is its weight and credibility assessed.  Justus v. Principi, 3 Vet. App. 510 (1993).  Accordingly, the appellant's service-connection claim for a respiratory disorder, to include asthma, emphysema and COPD, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

The Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

Where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that '[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.'  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.

The Board is required to include in its decision a written statement of the reasons or bases for its findings and conclusions on all material issues of fact and law presented on the record; that statement must be adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate informed review by the Court.  See U.S.C. Section 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995), Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990).  Additionally, the Board must consider all theories of entitlement raised by the record.  See Robinson v. Mansfield, 21 Vet. App.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he has a lung disorder which began during service.  He was on active duty from March 26, 1962 to August 7, 1962.  

The Veteran's March 1962 entrance Report of Medical History Service shows that he reported that he had asthma as a child only.  An April 1962 service treatment record shows that the Veteran had a cold for at least one week, and had a productive cough.  He was assessed with an upper respiratory infection.  The Veteran was hospitalized on April 27, 1962, with the initial impression of pneumonia.  He reported a past history of asthma from ages 3 to 14 but that he had not had any attacks in the last three years.  Upon examination, the Veteran's lungs showed bilateral wheezes and rhonchi.  During his hospital course, the Veteran's wheezing improved but could still be heard at the base.  By mid-May, his lungs were clear although he reported feeling a slight chest cold.  At the end of May, it was thought that the Veteran had Rubella based on a skin rash.  His lungs remained clear and, on June 11, 1962, the day of his discharge, he still had a slight wheeze.  He was discharged to have a brief convalescent period before returning to active duty, and was instructed that, if asthmatic symptoms persisted, he should be readmitted to have a Medical Board decide about his fitness for further active duty.  The final diagnoses were bronchitis, acute, organism beta hemolytic streptococcus, and rubella.  Service treatment records show that, following discharge from the hospital, the Veteran had a chest ache on deep breaths.  He was assessed with asthma on June 18, 1962.  The Veteran was readmitted on June 21, 1962, for a vesicular-type rash.  During this hospital stay, the Veteran gradually recovered from his varicella, but he persisted with wheezes and rhonchi in his chest, and complained of cough and dyspnea.  Gradually his lungs became clear.  However, the examiner noted that, with recurrent wheezes and a history of asthma since the age of 4, it was felt that the Veteran's case should be sent to a Medical Board.  He was discharged from the hospital on July 3, 1962.  The final diagnoses were chicken pox and asthma, perennial, allergen undetermined.  An August 1962 Medical Board determined that the Veteran should be separated from service on the basis of his asthma.  It was noted that his asthma had preexisted service and was not aggravated during by service.  

An April 1970 x-ray revealed no active lung disease.  A contemporaneous VA examination reflected a diagnosis of mild bronchial asthma.

Private medical records showing treatment beginning in 1988 show that he was treated for an upper respiratory infection in 1989, and for bronchitis April 1992.  In November 1995, the Veteran was diagnosed with pneumonia, asthmatic bronchitis, and chronic obstructive pulmonary disease (COPD).  Private medical records from 1988 through 2002 and from 2004 through 2007, and VA medical records from 2002 through 2008 reflect ongoing treatment for asthma and COPD since that time.  The Veteran was diagnosed with emphysema in 2002, and these records also show that he received ongoing treatment for this disorder since that time.  In addition, these records reflect that the Veteran has been diagnosed with chronic bronchitis.

A January 2008 letter from the Veteran's private physician shows that he had been treating the Veteran for the prior six years, during which time his COPD and emphysema had continued to worsen.

A March 2011 VHA examiner began his opinion by making a note that the terms "emphysema" and COPD were used in his report interchangeably, and that emphysema is actually a subset of COPD, and that any patient with emphysema can also be said to have COPD.  The examiner noted that the Veteran apparently had childhood asthma, then a symptom-free period, after which asthma recurred or was exacerbated during his military service, and may or may not have persisted or worsened in the subsequent decades.  To answer the main question posed, the examiner stated that asthma cannot "turn into" emphysema, as the two conditions are different diseases.  Emphysema is almost always caused by smoking, and results in fixed, or non-reversible, obstruction and a characteristic pattern of pathological, radiologic, and physiologic changes.  However, the examiner noted that in the past decade, new insights into asthma pathogenesis have suggested, but not proven, that under-treatment of asthma may result in non-reversible lung disease with some similarities to emphysema.  The VHA examiner found that this case hinged on the likelihood that the Veteran's current condition, diagnosed as emphysema, was actually a progression of poorly treated or under treated asthma.  The examiner noted that smoking history was an important issue, and that the evidence of record was not clear on this issue, as the Veteran had reported several different scenarios with regard to his smoking, ranging from being a non-smoker to smoking two packs per day.  The examiner noted that available pulmonary function testing was consistent with a diagnosis of progressive asthma, in that FEV-1 (Forced Expiratory Volume in 1 Second) and FVC (Forced Vital Capacity) were low, vital capacity was low, at a level that would generally be classified as mild to moderate, there was no significant reversibility, and the diffusion capacity was preserved; the latter was typically depressed in emphysema.  The examiner noted that while diffusion FEV-1 and FVC are usually reversible with bronchodilator therapy in asthma, the entity we are considering here, asthma with progression to irreversible obstruction, would likely have poor reversibility.  Finally, two thoracic scans done in 2005 and 
2006 did not show evidence of emphysema.  The examiner concluded that the clinical, physiological and radiologic feature of this case were consistent with a diagnosis of progressive asthma.  A confirming feature would be a history of untreated airway obstruction in the years after military service, something that would be typical of the style of treatment for this condition before the recognition of the importance of anti-inflammatory mechanisms.  

The VHA examiner provided an addendum in July 2011 to his opinion, at the Board's request.  The examiner noted that the Veteran had childhood asthma, which was then symptom-free until service.  He also noted that the Veteran's condition, which was consistent with the diagnosis of progressive asthma, very likely recurred or was exacerbated during his service.  The examiner concluded that, while the Veteran's condition was consistent with a diagnosis of progressive asthma, the alternative diagnosis was emphysema/COPD.  The examiner noted that certain features of the Veteran's condition (equivocal smoking history, lack of reported computed tomography (CT) findings of COPD, pulmonary function tests showing preserved diffusion) make a diagnosis of COPD less likely, resulting in his opinion that progressive asthma was more likely.  The examiner concluded that the Veteran's condition, again consistent with the diagnosis of progressive asthma, very likely recurred or was exacerbated during his active duty.  The examiner noted that he did not have enough information to offer an opinion as to whether his current condition or its exacerbation is etiologically related to his service.  

As an initial matter, the Board finds that while the Veteran reported a history of childhood asthma at his entrance examination, this does not constitute a notation of a preexisting disorder.  A lay history of a pre-service disorder provided by the Veteran alone is not a notation of a preexisting condition.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (asthma was not noted, as defined by 38 C.F.R. § 3.304(b), even though medical history section of induction examination report stated "asthma at age four with all recurrences since denied.")  As such, the presumption of soundness attaches and it is up to the VA to find clear and unmistakable evidence not only that the disorder preexisted service, but also that is was not aggravated during service.  In this case, the Board finds that the presumption of soundness upon entry has not been rebutted.  

Here the Board notes that clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 'clear and convincing' burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence). It is an 'onerous' evidentiary standard, requiring that the no-aggravation result be 'undebatable.' Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).

The only evidence that the Veteran's asthma preexisted his active duty is his own reports at the time of his entrance that he had prior asthma.  At that time, however, he indicated that he had not had any symptoms of asthma in several years.  The other evidence in the claims file that his asthma was a preexisting condition was based upon the Veteran's own report at his entrance examination.  There is no medical evidence, independent of the Veteran's statements, showing that he had asthma that preexisted his entrance into active duty.  The Board finds that this is not clear and unmistakable evidence that his asthma preexisted service.  

With regard to whether the Veteran's asthma was aggravated during service, the Board notes that there is no clear and unmistakable evidence that his asthma was not aggravated during service.  On the contrary, the medical evidence of record shows that his asthma was indeed aggravated during active duty.  The Veteran's service treatment records reflect that he was treated for asthma and pneumonia while on active duty and in fact was separated from active duty based on an August 2008 Medical Board due to his asthma.  In addition, the VHA examiner opined that his progressive asthma was very likely exacerbated or recurred during active duty.  Thus, the evidence fails to meet both elements, and the presumption of soundness has not been rebutted.  38 C.F.R. § 3.306.

Since VA has failed to rebut the presumption of soundness, the Veteran's claim becomes one for service connection on a direct basis.  With regard to entitlement to service connection for a respiratory disorder, the medical evidence of record clearly shows that the Veteran has current diagnoses of respiratory disorder, most recently categorized as progressive asthma by the VHA examiner, meeting one of the fundamental requirements of service connection.  Brammer, supra.  In addition, the Veteran's service treatment records indicate that he was treated for asthma while in service.  In fact, he was discharged due to his asthma.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes his current diagnosis of progressive asthma to service.  

The evidence of record shows that the Veteran was found to have bronchial asthma in 1970 at his VA examination when he initially filed his service connection claim.  Records from 1988 through the 2008 reflect ongoing treatment for a variety of respiratory disorders, including asthma.  The VHA examiner found that the Veteran has progressive asthma, as he did in service.  

In addition, the Veteran testified at his RO hearing that he lived in St. Louis, Missouri from 1966 to 1978, when he moved to start college.  He indicated that he was seen by several doctors during this time for his asthma, and was provided with medication.  He has also provided lay statements and testimony that he has had asthma symptoms since he left the service, and has been treated for it using inhalers.  

In this case, the Board finds that, in addition to the medical evidence showing treatment since discharge, the Veteran has provided credible lay evidence that his symptoms have been continuous since his discharge.  The Board observes that, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 

With regard to the Veteran's credibility, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, even though the Veteran's lay evidence is not supported entirely by medical evidence throughout this time, the Board finds that the medical evidence of record, showing treatment at intervals over the appeals period for asthma, supports his reports that he has had asthma since service.  The Board also finds him credible as he has been consistent in his contentions regarding his ongoing respiratory symptoms.

In summary, the Board finds that the Veteran had in-service treatment for and a diagnosis of asthma, and continuous symptomatology of the disorder following service, and that there is competent evidence relating his ongoing symptoms to progressive asthma.  For these reasons, service connection is warranted for the Veteran's progressive asthma.  Savage, supra.

The Board notes here that the Veteran had also been diagnosed with emphysema and COPD; however, service connection for these disorders is not warranted.  The Veteran's service treatment records do not reflect any treatment for or diagnosis of emphysema or COPD in service.  In addition, the VHA examiner opined that the Veteran's asthma did not progress into COPD or emphysema.  He indicated that these disorders are related to smoking.  There is no medical evidence in the claims file which relates his COPD or emphysema to service or to his asthma.  As such, service connection for emphysema and COPD is not warranted. 


ORDER

As new and material evidence has been received, the claim for service connection for a respiratory disorder, to include asthma, emphysema and COPD is reopened. To this extent, the appeal is granted.

Service connection for asthma is granted.

Service connection for emphysema and COPD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


